Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 1 of 35 Page ID
                                 #:10380




            EXHIBIT A
  REDACTED VERSION OF DOCUMENT
  PROPOSED TO BE FILED UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 2 of 35 Page ID
                                 #:10381



     CLASS ACTION SETTLEMENT AND RELEASE OF WORKING CONDITIONS
                              CLAIMS
    I.         INTRODUCTION

          1.     This Class Action Settlement and Release of Working Conditions Claims

 (“Agreement,” “Settlement,” or “Settlement Agreement”) is made and entered into by and between

 the following parties: plaintiffs Alex Morgan, Megan Rapinoe, Becky Sauerbrunn, and Carli Lloyd

 (collectively, “Plaintiffs”), individually and on behalf of all Class Members, and defendant United

 States Soccer Federation, Inc. (“USSF”), through their respective counsel of record.            This

 Settlement resolves certain claims, specifically identified below, in Alex Morgan, et al. v. United

 States Soccer Federation, Inc., Case No. 2:19-CV-01717-RGK-AGR in the United States District

 Court for the Central District of California.

          2.     This Agreement is subject to the terms and conditions set forth below and to the

 approval of the Court. This Agreement sets forth the Parties’ class action settlement to resolve

 Plaintiffs’ claims and/or allegations alleged in the Complaint that USSF discriminated against

 Plaintiffs and the Class Members on the basis of their sex in violation of Title VII of the Civil

 Rights Act of 1964 (“Title VII”) by denying them working conditions equal to those of the players

 on the USMNT, specifically equal playing surfaces, travel conditions, and equal medical and

 training support personnel. As detailed below, in the event that the Court does not execute and

 file an order granting Final Approval of the Settlement, or in the event that the associated judgment

 does not become final for any reason, this Settlement Agreement shall be deemed null and void

 and shall be of no force or effect whatsoever.

    II.        DEFINITIONS

          The following definitions are applicable to this Agreement.         Definitions contained

 elsewhere in this Agreement shall also be applicable.

          4.     “Action” means the lawsuit titled Alex Morgan, et al. v. United States Soccer

 Federation, Inc. filed in the United States District Court for the Central District of California and

 bearing case number 2:19-CV-01717-RGK-AGR.


                                                  1
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 3 of 35 Page ID
                                 #:10382



        5.      “Class Counsel” means Winston & Strawn LLP.

        6.      “Class List” means a list of Class Members that USSF will compile from its records.

 The Class List shall include each Class Member’s full name; last known home address and last

 known email address to the extent available in USSF’s business records; and dates of active

 employment with USSF as a Class Member.

        7.      “Class” or “Class Members” means all USWNT players from June 11, 2015

 through the date of a final judgment with respect to the Released Claims.

        8.       “Class Notice” means the Notice of Proposed Class Action Settlement

 (substantially in the form attached as Exhibit 1).

        9.      “Complaint” means the complaint filed in the Action on March 8, 2019.

        10.     “Court” means the United States District Court for the Central District of

 California.

        11.     “USSF’s Counsel” means Latham & Watkins LLP.

        12.     “Effective Date” means the later of: (i) if no appeal of the Final Approval is filed,

 30 days after Final Approval of the Settlement; or (ii) if an appeal of the Final Approval is filed,

 the date on which the Court of Appeals or Supreme Court renders a final judgment affirming the

 trial court’s Final Approval.

        13.     “Final Approval” means the Court order granting final approval of the Agreement.

        14.     “Parties” means Plaintiffs and USSF, collectively, and “Party” shall mean either

 Plaintiffs or USSF, individually.

        15.     “Preliminary Approval” means the Court order granting preliminary approval of

 the Agreement without material change to the Agreement.

        16.     “Released Claims” means any and all claims, known or unknown, that were

 asserted in the Complaint and/or that could have been asserted in the Complaint based on the facts

 and/or allegations alleged in the Complaint that USSF discriminated against Plaintiffs and the

 Class Members on the basis of their sex by denying them working conditions equal to those of the

 players on the USMNT, including, but not limited to, equal playing, training, and travel conditions,

                                                  2
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 4 of 35 Page ID
                                 #:10383



 and equal medical and training support personnel. The Released Claims include any such working

 conditions claims under state, federal, or local law, including, but not limited to, claims under Title

 VII.

        a.      The Released Claims do not include Count I of the Complaint, in which Plaintiffs

                claim a violation of the Equal Pay Act; or that portion of Count II of the Complaint,

                in which Plaintiffs claim a violation of Title VII, that seeks redress for pay

                discrimination.

        b.      The Released Claims do not include or cover any actions or omissions occurring

                after the Effective Date.

        17.     “Released Parties” means USSF, its parent or subsidiary corporations, each of its

 present, former, or future owners, officers, directors, shareholders, partners, employees, insurers,

 successors, predecessors, contractors, assigns, and managing agents, and any and all present,

 former, or future agents, legal representatives, and/or attorneys of all of the foregoing entities and

 individuals.

        18.     “Response Deadline” means the deadline by which Class Members must file their

 objections with the Court and serve them on counsel for the Parties. The Response Deadline shall

 be thirty (30) calendar days from the initial mailing of the Class Notices, unless the 30th day falls

 on a Saturday, Sunday, or federal holiday, in which case the Response Deadline will be extended

 to the next day on which the U.S. Postal Service is open.

        19.     “USMNT” means the United States Senior Men’s National Soccer Team.

        20.     “USNSTPA” means the U.S. National Soccer Team Players Association.

        21.     “USWNT” means the United States Senior Women’s National Soccer Team.

        22.     “USWNT CBA” means the collective bargaining agreement between USSF and the

 U.S. Women’s National Team Players Association, effective January 1, 2017 through December

 31, 2021.

        23.     “USWNTPA” means the U.S. Women’s National Team Players Association.



                                                   3
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 5 of 35 Page ID
                                 #:10384



     III.         RECITALS

            24.     Procedural History. On March 8, 2019, Plaintiffs filed their class action Complaint

 against USSF in the United States District Court for the Central District of California on behalf of

 former and current players on the USWNT. Among other things, Plaintiffs alleged that USSF

 discriminated against them on the basis of sex in violation of Title VII by denying them working

 conditions equal to those given to players on the USMNT. USSF answered the Complaint, denying

 that it violated Title VII.

            25.     Benefits of Settlement to Class Members. Plaintiffs and Class Counsel recognize
 the expense and length of continued proceedings necessary to litigate their disputes with respect

 to the Released Claims through trial and through any possible appeals. Plaintiffs and Class

 Counsel have also taken into account the uncertainty and risk of the outcome of further litigation

 on the Released Claims, and the difficulties and delays inherent in such litigation. Plaintiffs and

 Class Counsel have also taken into account that USSF’s agreement to settle the Released Claims

 confers substantial relief on Plaintiffs and the Class Members. Plaintiffs and Class Counsel have

 thus determined that the settlement terms set forth in this Agreement are fair, adequate, and

 reasonable, and in the best interests of Plaintiffs and the Class Members.

            26.     USSF’s Reasons for Settlement. USSF has concluded that any further defense of

 the Released Claims in this litigation would be protracted and expensive for all Parties. Substantial

 amounts of time, energy, and resources of USSF will be devoted to the defense of the Released

 Claims asserted by Plaintiffs unless this Settlement is made. USSF has also taken into account the

 risks of further litigation in reaching its decision to enter into this Settlement. Despite continuing

 to contend that it is not liable for any of the Released Claims set forth by Plaintiffs, USSF has,

 nonetheless, agreed to settle in the manner and upon the terms set forth in this Agreement to put

 to rest the Released Claims. USSF claims and continues to claim that the Released Claims do not

 give rise to liability. This Agreement is a compromise of disputed claims. Nothing contained in

 this Agreement, no documents referred to herein, and no action taken to carry out this Agreement

 may be construed or used as an admission by or against USSF as to the merits of the Released

                                                     4
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 6 of 35 Page ID
                                 #:10385



 Claims.

    IV.         TERMS OF AGREEMENT

          Plaintiffs, on behalf of themselves and Class Members, and USSF agree as follows:

          27.     Adoption of Charter Flight Policy. On the Effective Date, USSF will adopt and

 enforce the Charter Flight Policy attached as Exhibit 2. Under the Charter Flight Policy, USSF

 will seek to provide equal resources to the USMNT and the USWNT with respect to chartered air

 travel. USSF will adopt and enforce each and every term of the Charter Flight Policy, consistent

 with its collective bargaining obligations. USSF shall enforce the Charter Flight Policy for a

 minimum of four full years from the Effective Date unless Class Counsel consents to amending

 the policy during that period. Any changes in the policy agreed to by USSF and Class Counsel

 will only go into effect if also agreed to in collective bargaining by USSF and the USWNTPA.

 Absent such agreement, the policy set forth in Exhibit 2 shall remain in effect for at least the four-

 year period specified above. After that date, any subsequent changes to the policy shall be subject

 to collective bargaining with the USWNTPA.
          28.     Adoption of Senior National Team Event Venue Selection Policy. On the Effective

 Date, USSF will adopt and enforce the confidential Senior Women’s National Team Event Venue

 Selection Policy attached under seal as Exhibit 3. Under the Senior Women’s National Team

 Event Venue Selection Policy, USSF will seek to provide equally acceptable venues and field

 playing surfaces to the USWNT and the USMNT. USSF will adopt and enforce each and every

 term of the Senior Women’s National Team Event Venue Selection Policy, consistent with its

 collective bargaining obligations. USSF shall enforce the Senior Women’s National Team Event

 Venue Selection Policy for a minimum of four full years from the Effective Date unless Class

 Counsel consents to amending the policy. Any changes in the policy agreed to by USSF and Class

 Counsel will only go into effect if also agreed to in collective bargaining by USSF and the

 USWNTPA. Absent such agreement, the policy set forth in Exhibit 3 shall remain in effect for at

 least the four-year period specified above. After that date, any subsequent changes to the policy

 shall be subject to collective bargaining with the USWNTPA.

                                                   5
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 7 of 35 Page ID
                                 #:10386



        29.     Adoption of Senior National Team Professional Support Policy. On the Effective

 Date, USSF will adopt and enforce the Senior National Team Professional Support Policy attached

 as Exhibit 4. Under the Senior National Team Professional Support Policy, USSF will seek to

 provide equal resources to the USWNT and the USMNT with respect to specialized professional

 support services. USSF will adopt and enforce each and every term of the Senior National Team

 Professional Support Policy, consistent with its collective bargaining obligations. USSF shall

 enforce the Senior National Team Professional Support Policy for a minimum of four full years

 from the Effective Date unless Class Counsel consents to amending the policy. Any changes in

 the policy agreed to by USSF and Class Counsel will only go into effect if also agreed to in

 collective bargaining by USSF and the USWNTPA. Absent such agreement, the policy set forth

 in Exhibit 4 shall remain in effect for at least the four-year period specified above. After that date,

 any subsequent changes to the policy shall be subject to collective bargaining with the USWNTPA.
        30.     Adoption of Senior National Team Hotel Accommodations Policy.                   On the

 Effective Date, USSF will adopt and enforce the confidential Senior Women’s National Team

 Hotel Accommodations Policy attached as Exhibit 5. Under the Senior Women’s National Team

 Hotel Accommodations Policy, USSF will seek to provide comparable hotel accommodations to

 the USWNT and the USMNT that USSF wholly organizes and for which it pays for all USWNT

 and USMNT matches and camps. USSF will adopt and enforce each and every term of the Senior

 National Team Hotel Accommodations Policy, consistent with its collective bargaining

 obligations, recognizing that the policy may require approval by the USWNTPA and/or the

 USNSTPA. USSF shall enforce the Senior National Team Hotel Accommodations Policy for a

 minimum of four full years from the Effective Date unless Class Counsel consents to amending

 the policy. Any changes in the policy agreed to by USSF and Class Counsel will only go into

 effect if also agreed to in collective bargaining by USSF and the USWNTPA. Absent such

 agreement, the policy set forth in Exhibit 5 shall remain in effect for at least the four-year period

 specified above. After that date, any subsequent changes to the policy shall be subject to collective

 bargaining with the USWNTPA.

                                                   6
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 8 of 35 Page ID
                                 #:10387



        31.     Purpose of Policies. The parties intend that the policies in Exhibits 2-5 will

 provide equal treatment of the USWNT and the USMNT in these aspects of the teams’
 working conditions.
        32.     USWNTPA Approval.          The policies attached hereto are expected to also be

 incorporated as amendments to the collective bargaining agreement between USSF and the

 USWNTPA. If the USWNTPA does not agree to such parallel amendments to the USWNT CBA

 within twenty-one (21) calendar days of the execution of this Agreement, this Agreement will

 become null and void and will not be presented to the Court for approval.
        33.     USNSTPA Policy Changes. If, at any time within four years from the Effective

 Date, the USNSTPA and USSF agree to a policy on charter flights, event venue selection,

 professional support, or hotel accommodations that is different from the applicable policy for that

 subject that is attached hereto as Exhibits 2, 3, 4, and 5, USSF shall provide a copy of such policy

 to Class Counsel within fourteen (14) days of its effective date and the Class shall have the option,

 but not the obligation, to accept the USNSTPA policy for that subject in place of the applicable

 policy attached hereto as Exhibits 2, 3, 4, and 5. Class Counsel shall have forty-five (45) days

 thereafter to inform USSF whether it accepts such policy. Any acceptance of the applicable policy

 by Class Counsel will be effective only if also agreed to by the USWNTPA. Absent such

 agreement, the original applicable policy set forth in Exhibits 2, 3 4 or 5 shall remain in effect for

 at least the agreed-upon four-year period. After that date, any subsequent changes to the policy

 shall be subject to collective bargaining with the USWNTPA.

        34.     Release as to All Class Members. Upon Final Approval by the Court of this

 Agreement, the Class Members release USSF and all Released Parties from the Released Claims.

        35.     General Release by Plaintiffs.

                a.      Plaintiffs individually hereby unconditionally waive and forever release

 USSF and all Released Parties from the Released Claims arising or accruing at any time before the

 Effective Date. Plaintiffs may hereafter discover facts in addition to or different from those which

 they now know or believe to be true, but stipulate and agree that, upon the Effective Date, they

                                                   7
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 9 of 35 Page ID
                                 #:10388



 fully, finally, and forever settle and release the Released Claims, known or unknown, suspected or

 unsuspected, contingent or non-contingent, whether or not concealed or hidden, which now exist,

 or heretofore have existed, upon any theory of law or equity and without regard to the subsequent

 discovery or existence of such different or additional facts. Plaintiffs are deemed by operation of

 the order granting Final Approval to have agreed not to sue or otherwise make a claim against any

 of the Released Parties for any Released Claims arising or accruing at any time before the Effective

 Date.

                b.      Plaintiffs acknowledge that they have had the opportunity to review and

 have reviewed California Civil Code section 1542, which provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE

         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT

         TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

         RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE

         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE

         DEBTOR OR RELEASED PARTY.

 Being fully informed of this provision of the California Civil Code and understanding its

 provisions, Plaintiffs agree to waive any rights under section 1542, and acknowledge that this

 Agreement and the release contained herein extends to all Released Claims, that they have or might

 have against USSF and the Released Parties as of the Effective Date.

         36.    Preliminary Approval of Settlement. Plaintiffs will file a Motion for Preliminary

 Approval requesting that the Court grant Preliminary Approval of this class action Settlement and

 set a date for the final settlement approval hearing. The order for Preliminary Approval shall direct

 the Class Notice to be sent to all Class Members as specified herein. Class Counsel shall draft the

 Motion for Preliminary Approval and shall provide the draft of the motion to USSF’s Counsel at

 least seven (7) calendar days before filing the motion with the Court. USSF shall not oppose the

 Motion for Preliminary Approval so long as it is consistent with the terms of this Agreement.

         a.     In moving for Preliminary Approval, Plaintiffs will submit to the Court for approval

                                                  8
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 10 of 35 Page ID
                                 #:10389



                this Agreement and its attachments and supporting papers, which shall describe the

                terms of Settlement and will include proposed forms of all notices and other

                documents necessary to implement the Agreement.

        b.      Within ten (10) business days following the filing of this Agreement with the Court,

                USSF shall serve upon the Attorney General of the United States and the

                appropriate state official in the state where any Class Member resides, as

                determined by USSF’s records, a notice of the proposed Settlement in compliance

                with the requirements of the Class Action Fairness Act of 2005.
        37.     Immediate Partial Final Judgment on Pay Claims. At the same time that Plaintiffs

 file their Motion for Preliminary Approval per paragraph 36 above, Plaintiffs will submit a consent

 motion with the Court requesting that the Court immediately enter partial final judgment on

 Plaintiffs’ Equal Pay Act and Title VII pay discrimination claims that the Court dismissed in its

 summary judgment order (Dkt. No. 250 in the Action), pursuant to Fed. R. Civ. P. 54(b), so that

 those claims can proceed to appeal.

        38.     Class List. Within fourteen (14) calendar days after the Court grants Preliminary

 Approval of this Agreement, USSF shall send only Class Counsel the Class List for purposes of

 administering the Settlement. Class Counsel will keep the Class List confidential.

        39.     Notice by First Class U.S. Mail. Within twenty-one (21) calendar days after

 receiving the Class List from USSF as provided herein, Class Counsel shall mail hard copies of

 the Class Notice to all Class Members at the home addresses provided via regular First Class U.S.

 Mail and electronic copies at the email addresses provided via electronic mail.

        40.     Objections. The Class Notice shall state that Class Members who wish to object to

 the Settlement must file with the Court and serve on all Parties a written statement of objection

 (“Notice of Objection”) by the Response Deadline. The date of filing shall be deemed the

 exclusive means for determining that a Notice of Objection was timely filed and served. The

 Notice of Objection must be signed by the Class Member and state: (i) the full name of the Class

 Member; (ii) the dates of employment of the Class Member at USSF; (iii) any Employee ID

                                                 9
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 11 of 35 Page ID
                                 #:10390



 number; (iv) the basis for the objection; and (v) whether the Class Member intends to appear at

 the Final Approval Hearing. Class Members who fail to make objections in the manner specified

 above shall be deemed to have waived any objections and shall be foreclosed from making any

 objections (whether by appeal or otherwise) to the Settlement. Class Members who do not submit

 a timely Notice of Objection will not have a right to appear at the final settlement approval hearing

 to have any objections heard by the Court.

        41.     Mutual Full Cooperation. The Parties and their counsel will cooperate with each

 other and use their best efforts to carry out the terms of this Settlement. In the event the Parties

 are unable to reach agreement on the form or content of any document needed to implement the

 Settlement, or on any supplemental provisions that may become necessary to effectuate the terms

 of this Settlement, the Parties may seek the assistance of the Court to resolve such disagreement.
        42.     No Solicitation of Settlement Objections. At no time shall any of the Parties or

 their counsel seek to solicit or otherwise encourage Class Members to submit Notices of

 Objections, or to appeal from the Court’s judgment.

        43.     Motion for Final Approval and Judgment. Plaintiffs will file a Motion for Final

 Approval of the Settlement and supporting documents with the Court at least fourteen (14)

 calendar days prior to the Final Approval Hearing. Supporting documents include: a proposed

 order granting Final Approval and a proposed final judgment relating to the Released Claims.

 Class Counsel will send USSF’s Counsel the Motion for Final Approval of the Settlement for

 review, comments, and changes prior to filing the motion. USSF shall have five (5) business days

 in which to provide its comments. The Parties will meet and confer and agree upon the proposed

 order granting Final Approval and the proposed judgment.

        a.      The proposed order and judgment shall include the following findings and orders:

                (i) approving the Settlement and finding that its terms are fair, reasonable, and

                adequate, and directing that its terms and provisions be carried out; and (ii)

                providing that the Court will retain jurisdiction to oversee administration and

                enforcement of the Settlement and the Court’s orders except that any alleged

                                                  10
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 12 of 35 Page ID
                                 #:10391



                violations of the Charter Flight Policy (attached as Exhibit 2), Senior National

                Team Event Venue Selection Policy (attached as Exhibit 3), Senior National Team

                Professional Support Policy (attached as Exhibit 4), or Senior National Team Hotel

                Accommodations Policy (attached as Exhibit 5), and the obligations of these

                policies, shall exclusively be enforceable under and subject to binding arbitration

                under the USWNT CBA’s grievance and arbitration procedure (Article 23 of the

                USWNT CBA).

        44.     Final Approval Hearing. After Preliminary Approval of the Settlement, and with
 the Court’s permission, a Final Approval Hearing shall be conducted to finally determine the

 fairness of the Settlement. The Parties agree to seek a Final Approval Hearing at the earliest date

 permitted by law. USSF shall not oppose Final Approval of the Settlement so long as it is

 consistent with the terms of this Agreement.

        45.     Nullification of Agreement. In the event that: (i) the Court does not enter the order

 for Preliminary Approval as provided herein; (ii) the Court does not enter the order for Final

 Approval as provided herein; (iii) the Court does not enter a judgment as to the Released Claims

 as provided herein; or (iv) the Settlement does not become final for any other reason, this

 Agreement shall be null and void and any order or judgment entered by the Court in furtherance

 of this Settlement shall be treated as void from the beginning. In such a case, the Parties shall be

 returned to their respective statuses as of the date and time immediately prior to the execution of

 this Agreement and the Parties shall proceed in all respects as if this Agreement had not been

 executed. In the event an appeal is filed from the Court’s judgment as to the Released Claims, or

 any other appellate review is sought prior to the Effective Date, administration of the Settlement

 shall be stayed pending final resolution of the appeal or other appellate review (unless otherwise

 agreed to by the Parties).

        46.     No Admission.       Nothing contained herein, nor the consummation of this

 Settlement, is to be construed or deemed an admission of liability, culpability, negligence, or

 wrongdoing on the part of USSF or any of the other Released Parties. Each of the Parties hereto

                                                 11
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 13 of 35 Page ID
                                 #:10392



 has entered into this Settlement Agreement with the intention of avoiding further disputes and

 litigation with the attendant inconvenience and expenses.         This Agreement is a settlement

 document and, pursuant to California Evidence Code section 1152 and/or Federal Rule of

 Evidence 408 and/or any other similar law, shall be inadmissible in evidence in any proceeding,

 except an action or proceeding to approve the Settlement, and/or interpret or enforce this

 Settlement Agreement.

        47.     Notices. Unless otherwise specifically provided herein, all notices, demands or

 other communications given hereunder shall be in writing and shall be deemed to have been duly

 given as of the third business day after mailing by United States registered or certified mail, return

 receipt requested, addressed as follows:


    To Class Counsel:                                  To USSF’s Counsel:

    Jeffrey L. Kessler                                 Jamie L. Wine
    WINSTON & STRAWN LLP                               LATHAM & WATKINS LLP
    200 Park Avenue                                    885 Third Avenue
    New York, New York 10166                           New York, NY 10022

        48.     Confidentiality Preceding Preliminary Approval.         The parties agree that until

 Plaintiffs file the Motion for Preliminary Approval discussed in paragraph 36 above, the existence

 of this Settlement, the terms of this Settlement, all negotiations leading to this Settlement, and all

 documents related to this Settlement will remain confidential and shall not be discussed with,

 publicized to, or promoted to any member of the public.

        49.     Exhibits and Headings. The terms of this Agreement include the terms set forth in

 any attached exhibits, which are incorporated by this reference as though fully set forth herein.

 Any exhibits to this Agreement are an integral part of the Settlement. The descriptive headings of

 any paragraphs or sections of this Agreement are inserted for convenience of reference only and

 do not constitute a part of this Agreement.

        50.     Amendment or Modification. This Agreement may be amended or modified only

 by a written instrument signed by counsel for all Parties or their successors-in-interest.


                                                  12
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 14 of 35 Page ID
                                 #:10393



        51.     Entire Agreement. This Agreement and any attached exhibits constitute the entire

 Agreement among these Parties, and no oral or written representations, warranties, or inducements

 have been made to any Party concerning this Agreement or its exhibits other than the

 representations, warranties, and covenants contained and memorialized in the Agreement and its

 exhibits.

        52.     No Prior Assignments. The Parties represent, covenant, and warrant that they have

 not directly or indirectly assigned, transferred, encumbered, or purported to assign, transfer, or

 encumber to any person or entity any portion of any claims, causes of action, demands, rights, and

 liabilities of every nature and description released under this Settlement.
        53.     Authorization to Enter into Settlement Agreement. The signatories hereto represent

 that they are fully authorized to enter into this Settlement Agreement and bind the Parties hereto

 to the terms and conditions hereof.

        54.     Opportunity to Consult with Counsel. The Parties are represented by competent

 counsel, and have had an opportunity to consult with counsel prior to the execution of this

 Settlement Agreement.

        55.     Binding on Successors and Assigns. This Agreement shall be binding upon, and

 inure to the benefit of, the successors or assigns of the Parties hereto, as previously defined. The

 Parties hereto represent, covenant, and warrant that they have not directly or indirectly, assigned,

 transferred, encumbered, or purported to assign, transfer, or encumber to any person or entity any

 portion of any liability, claim, demand, action, cause of action, or rights herein released and

 discharged except as set forth herein.

        56.     California Law Governs. All terms of this Agreement and the exhibits hereto shall

 be governed by and interpreted according to the laws of the State of California.

        57.     Counterparts. This Agreement may be executed in one or more counterparts. All

 executed counterparts and each of them shall be deemed to be one and the same instrument

 provided that counsel for the Parties to this Agreement shall exchange among themselves original

 signed counterparts.

                                                  13
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 15 of 35 Page ID
                                 #:10394



        58.       This Settlement Is Fair, Adequate, and Reasonable. The Parties believe this

 Settlement is a fair, adequate and reasonable Settlement of the Released Claims and have arrived

 at this Settlement after arms-length negotiations, taking into account all relevant factors, present

 and potential.

        59.       Resolution of Disputes. Any disputes arising from or in connection with this

 Agreement, including, without limitation, the interpretation, implementation, and enforcement of

 the terms of this Agreement, shall be resolved by arbitration as set forth in Paragraph 59(a), except

 that any alleged violations of the Charter Flight Policy (attached as Exhibit 2), Senior Women’s

 National Team Event Venue Selection Policy (attached as Exhibit 3), Senior National Team

 Professional Support Policy (attached as Exhibit 4), or Senior Women’s National Team Hotel

 Accommodations Policy (attached as Exhibit 5), and the obligations of these policies, shall

 exclusively be enforceable and subject to binding arbitration under the USWNT CBA’s grievance

 and arbitration procedure (Article 23 of the USWNT CBA).
        a.        The arbitration described in Paragraph 59 shall be conducted before a neutral

                  arbitrator selected by the Parties. The arbitration shall be commenced and held in

                  Chicago, Illinois. Any issues concerning the extent to which any dispute is subject

                  to arbitration, and the applicability, interpretation, or enforceability of this

                  Agreement shall be resolved by the arbitrator. The proceedings of the arbitration

                  shall be treated as confidential by the Parties but the decisions of the arbitrator shall

                  be disseminated to the Class Members who will be instructed to maintain

                  confidentiality and the outcome, but not the accompanying opinion, shall be

                  publicly available. The result of the arbitration shall be binding on the Parties and

                  judgment on the arbitrator’s award may be entered in any court having jurisdiction.

        b.        Each of the Parties agrees that in the event of a dispute regarding compliance with

                  this Agreement, they will agree to attempt to resolve informally any differences

                  regarding compliance with the terms of the Settlement before bringing such matters

                  to an arbitration for resolution.       Class Counsel representing Plaintiffs in the

                                                     14
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 16 of 35 Page ID
                                 #:10395



                arbitration shall be eligible to apply for an award by the Court of reasonable

                attorneys’ fees and costs from USSF to the extent that such an award is found to be

                available under Title VII, but USSF reserves the right to oppose such a fee

                application.

        60.     Invalidity of Any Provision. Before declaring any provision of this Agreement

 invalid, the Court shall first attempt to construe the provisions valid to the fullest extent possible

 so as to define all provisions of this Agreement valid and enforceable.

        61.     Right to Seek Fee Award. Nothing in this Agreement shall preclude Class Counsel
 from seeking a fee award for work and disbursements attributable to the Released Claims being

 settled through this Agreement in the event that the Plaintiffs ultimately prevail, after an appeal,

 in their pay discrimination claims under the Equal Pay Act and/or Title VII, or in the event that

 their pay discrimination claims under the Equal Pay Act and/or Title VII result in a settlement fund

 being provided by USSF to Plaintiffs and the Class Members they represent to compensate them

 for past damages.

                                 [SIGNATURE PAGE FOLLOWS]




                                                  15
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 17 of 35 Page ID
                                 #:10396



 Dated: December 1, 2020            WINSTON & STRAWN LLP



                                    By:
                                           Jeffrey L. Kessler
                                           Cardelle B. Spangler
                                           Diana Hughes Leiden
                                           David G. Feher
                                           Jeanifer E. Parsigian


                                           Attorneys for Plaintiffs and Class Members

 Dated: December 1, 2020            LATHAM & WATKINS LLP



                                    By:
                                           Jamie L. Wine
                                           Michele D. Johnson

                                           Attorneys for USSF




                                      16
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 18 of 35 Page ID
                                 #:10397




EXHIBIT 1 TO SETTLEMENT AGREEMENT
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 19 of 35 Page ID
                                 #:10398



                         NOTICE OF CLASS ACTION SETTLEMENT

 The United States District Court for the Central District of California has authorized this notice in
 the matter of Alex Morgan, et al. v. United States Soccer Federation, Inc., Case No. 2:19-cv-
 01717-RGK-AGR. This is not a solicitation from a lawyer.

 IF YOU ARE A CURRENT OR FORMER MEMBER OF THE U.S. SENIOR WOMEN’S
 NATIONAL SOCCER TEAM, THIS CLASS ACTION SETTLEMENT MAY AFFECT
 YOUR RIGHTS.

 PLEASE READ THIS NOTICE CAREFULLY.

 Why Should You Read this Notice?

 A proposed settlement (the “Settlement”) has been reached in the class action lawsuit Alex
 Morgan, et al. v. United States Soccer Federation, Inc., Case No. 2:19-cv-01717-RGK-AGR (the
 “Action”). The purpose of this Notice of Class Action Settlement (“Notice”) is to inform you of
 your rights and options in connection with the proposed Settlement. The proposed Settlement will
 resolve certain of the claims against defendant United States Soccer Federation, Inc. (“USSF”).
 The settlement agreement is included along with this Notice.

 AS A CLASS MEMBER, YOU ARE ELIGIBLE TO RECEIVE PROGRAMMATIC
 RELIEF UNDER THE SETTLEMENT AND WILL BE BOUND BY THE RELEASE OF
 CLAIMS DESCRIBED IN THIS NOTICE AND THE SETTLEMENT AGREEMENT
 FILED WITH THE COURT.

             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT


  Do Nothing and Receive the If you do nothing, you will be entitled to the benefits
  Benefits Conferred Upon the conferred upon the class by the Settlement. You will also give
  Class by the Settlement     up the right to pursue certain claims in a separate legal action
                              against USSF.


  Object to the Settlement           To object to the Settlement, you must submit a written
                                     statement explaining why you object to the Settlement. You
                                     may then explain your objections in person at the Settlement
                                     hearing.



 What is this case about?

 Alex Morgan, Megan Rapinoe, Carli Lloyd, Becky Sauerbrunn, and twenty-four other members
 of the United States Senior Women’s National Soccer Team (“WNT”) (called the “Plaintiffs” in


                                                  1
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 20 of 35 Page ID
                                 #:10399



 this notice) filed a lawsuit against USSF on March 8, 2019. Plaintiffs alleged that USSF
 discriminated against them on the basis of their sex by paying them less than their counterparts on
 the United States Senior Men’s National Soccer Team (“MNT”) in violation of the Equal Pay Act
 (“EPA”) and Title VII of the Civil Rights Act (“Title VII”). Plaintiffs also alleged that USSF
 violated Title VII’s prohibition on sex discrimination by denying them working conditions equal
 to players on the MNT including, but not limited to, equal playing, training, and travel conditions;
 equal promotion of their games; and equal support and development for their games.

 USSF denies that it did anything wrong and maintains that it has not discriminated against
 Plaintiffs on the basis of sex in pay or working conditions.

 On May 1, 2020, the Court ruled in favor of USSF on Plaintiffs’ Title VII and EPA pay
 discrimination claims and on Plaintiffs’ claim of unequal treatment for field surfaces under Title
 VII. Plaintiffs’ working conditions claims for unequal hotel accommodations, charter flights, and
 support personnel were not dismissed and are still set to be decided at a jury trial.

 The parties disagree on the probable outcome of the case. The Settlement is a compromise reached
 after arm’s-length negotiations between Plaintiffs and USSF through their attorneys.

 Who is affected by the proposed Settlement?

 On November 8, 2019, the Court certified an injunctive relief class and a damages class seeking
 relief under Title VII for discrimination on the basis of sex in pay and working conditions as
 follows:

        Injunctive Relief Class: All WNT players on the team at the date of the final judgment,
        or the date of the resolution of any appeals therefrom, whichever is later.

        Damages Class: All WNT players who were members of the WNT at any time from June
        11, 2015 through the date of class certification on November 8, 2019.

 Who are the attorneys representing the parties?

 The attorneys in this action are:

            Class Counsel:                                  USSF’s Counsel:

            Jeffrey L. Kessler                              Jamie L. Wine
            WINSTON & STRAWN LLP                            LATHAM & WATKINS LLP
            200 Park Avenue                                 885 Third Avenue
            New York, New York 10166                        New York, NY 10022

            Cardelle Spangler                               Michele D. Johnson
            WINSTON & STRAWN LLP                            LATHAM & WATKINS LLP
            35 West Wacker Drive                            650 Town Center Drive, 20th Floor
            Chicago, Illinois 60601                         Costa Mesa, CA 92626

                                                  2
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 21 of 35 Page ID
                                 #:10400




 As a class member, you are being represented at no cost by class counsel.

 What are the Settlement Terms?

 If the Court grants final approval of the Settlement, USSF will adopt and enforce four policies
 relating to the following aspects of the disputed working conditions claims: charter flights, venue
 selection, professional support, and hotel accommodations. These four policies will remain in
 effect for four years and will thus apply to current and future WNT players. The agreement and
 its policies will apply equally to WNT players.

        Charter Flight Policy. USSF will provide an equal number of charter flights to the WNT
        and the MNT over the relevant period.

        Venue Selection Policy. USSF will follow specific guidelines in selecting venues to ensure
        WNT matches are played in top-tier venues. It also requires that WNT matches be played
        on grass in almost all circumstances.

        Professional Support Policy. USSF will employ between 18 and 21 dedicated operational
        and technical support service professionals for each national team. USSF’s Chief Medical
        Officer will also provide medical support for both teams. The MNT and WNT will also
        each have a physician team, consisting of a lead coordinating physician and a pool of two
        to five additional physicians.

        Hotel Accommodations Policy. USSF will maintain comparable budgets for the WNT and
        the MNT for each fiscal year for hotel accommodations on a per-night, per-room basis.
        USSF will follow specific guidelines in selecting hotel accommodations to ensure that the
        WNT stays in top-quality hotels.

 Each policy also includes a reporting requirement so that the WNT can monitor USSF’s
 compliance. The policies also allow the WNT to enforce USSF’s obligations under the governing
 CBA’s grievance and arbitration procedure. As additional protection for the WNT, the parties
 agreed that if USSF and the MNT agree to a policy on any of these four topics that differs from
 the applicable policy agreed to here, the class can opt to accept these new policies over the existing
 ones.

 You can read the charter flight, professional support, and hotel accommodations policies, which
 are attached as exhibits to the Settlement Agreement, in their entirety. The parties have agreed
 that the details of the venue selection policy are confidential. If you would like to learn more about
 the venue selection policy, please contact class counsel.

 What Claims Are Being Released by the Settlement?

 Upon the Settlement becoming final, each class member shall be deemed to have unconditionally
 released USSF and certain other parties from all released claims. The “released claims” are any
 and all claims, known or unknown, that were asserted in the Complaint and/or that could have

                                                   3
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 22 of 35 Page ID
                                 #:10401



 been asserted in the Complaint based on the facts and/or allegations alleged in the Complaint that
 USSF discriminated against Plaintiffs and the class members on the basis of their sex by denying
 them working conditions equal to those of the players on the MNT, including, but not limited to,
 equal playing, training, and travel conditions, and equal medical and training support personnel.
 The released claims include any such working conditions claims under state, federal, or local law,
 including, but not limited to, claims under Title VII.

 The Released Claims do not include Count I of the Complaint, in which Plaintiffs claim a
 violation of the Equal Pay Act; or that portion of Count II of the Complaint, in which
 Plaintiffs claim a violation of Title VII, that seeks redress for pay discrimination. The
 Released Claims also do not include or cover any actions or omissions occurring after the
 Settlement becomes final.

 What are my rights as a class member?

 As a class member, you may (A) do nothing and receive the benefits conferred to the class by the
 Settlement; or (B) object to the Settlement.

 Option A. Receive the Benefits Conferred to the Class by the Settlement. If you wish to
 receive the benefits conferred to the class by the Settlement, you need not take any action. If the
 Court grants final approval of the Settlement, you automatically will be covered by the four
 policies enumerated in the Settlement and will be bound by the release of the released claims as
 described above.

 Option B. Object to the Settlement. If you believe the proposed Settlement is not fair,
 reasonable, or adequate in any way, you may object to it. To object, you must file a written brief
 or statement of objection (“Notice of Objection”) with the Clerk of the Court, United States District
 Court for the Central District of California, 255 East Temple Street, Los Angeles, CA 90012, and
 serve the Notice of Objection on class counsel and USSF’s counsel at the following addresses:

                                             Class Counsel
                                           Cardelle Spangler
                                       WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, Illinois 60601

                                            USSF Counsel
                                            Jamie L. Wine
                                       LATHAM & WATKINS LLP
                                           885 Third Avenue
                                          New York, NY 10022

 The Notice of Objection must be signed by you and state: (i) your full name, address, and telephone
 number; (ii) the dates of your employment at USSF; (iii) any Employee ID number; (iv) the basis
 for the objection; and (v) whether you intend to appear at the final approval hearing. The Notice
 of Objection must be filed on or before [30 days from mailing of notice] and mailed to class

                                                  4
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 23 of 35 Page ID
                                 #:10402



 counsel and counsel for USSF at the addresses listed above. You can hire an attorney at your own
 expense to represent you in your objection or you may object yourself without an attorney. Class
 counsel, however, will not represent you for purposes of objecting to the Settlement. Even if you
 submit an objection, you will be bound by the terms of the Settlement, including the release
 of released claims as set forth above, unless the Settlement is not finally approved by the
 Court.

 If you fail to make objections in the manner specified above, you will be deemed to have waived
 any objections and shall be foreclosed from making any objections (whether by appeal or
 otherwise) to the Settlement. Class members who do not submit a timely Notice of Objection will
 not have a right to appear at the final settlement approval hearing to have any objections heard by
 the Court.

 What is the next step in the approval of the Settlement?

 The Court will hold a hearing regarding the fairness, reasonableness, and adequacy of the proposed
 Settlement on [INSERT DATE] at [INSERT TIME] in Courtroom 850 of the Roybal Federal
 Building and Courthouse, located at 255 East Temple Street, Los Angeles, California, 90012
 before the Hon. R Gary Klausner. The final approval hearing may be postponed without further
 notice to class members. You are not required to attend the hearing to receive the benefits
 conferred to class members by the Settlement.

 How Can I Get Additional Information?

 Please review the Settlement, which is included along with this notice. If you have questions, you
 may contact class counsel at the address listed above.


  PLEASE DO NOT CONTACT THE COURT DIRECTLY REGARDING THIS NOTICE
                        OR THE SETTLEMENT.




                                                 5
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 24 of 35 Page ID
                                 #:10403




EXHIBIT 2 TO SETTLEMENT AGREEMENT
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 25 of 35 Page ID
                                 #:10404




                                           Charter Flight Policy

  Intent:

 U.S. Soccer will provide an equal number of charter flights to the two U.S. Senior National Teams (USWNT
 and USMNT).

  Policy:

 I.         Individuals:

 Charter flights for individuals are not approved within U.S. Soccer’s travel policy and are to be considered
 only under exceptional circumstances, such as when security risks or the absence of commercial flights
 make commercial travel infeasible. However, charters may be used after a match to send a critical mass
 of overseas-based players immediately from the match location to a European hub (London, Frankfurt,
 etc.) if (i) doing so would avoid the need for the players to wait an extra day for the next available
 overnight flight to Europe and (ii) the players’ respective clubs pay for their player’s seat on a pro-rata
 basis.

 Individuals may fly on charter flights provided by third parties solely to the extent consistent with the
 Policy Concerning Business Ethics and The Prevention of Conflicts of Interest and provided advance
 approval is obtained from the Chief Executive Officer.

 II.        Team Travel:

 U.S. Soccer will provide an equal number of charter flights to both Senior National Teams for team travel
 over the course of the period when this policy is in effect, regardless of whether those flights are used to
 travel to or during Official Competitions, tournaments, friendlies, camps, or other events. The minimum
 number of charter flights provided to each senior national team shall equal the number of Official
 Competitions (as defined by FIFA statute) occurring in the United States or within Concacaf that the team
 with more such competitions has over the course of the policy, except that the minimum number of
 charter flights shall not include Official Competitions where Concacaf provides the transportation. In
 determining the number of charter flights flown when this policy is in effect, U.S. Soccer will count the
 charter flights flown by the Senior National Teams in calendar year 2020. For purposes of this policy, the
 number of charter flights is defined as the individual number of charter flights flown, not the number of
 matches, tournaments, or other events to which the team travels.

 Charter flights for youth or extended national teams are not approved within U.S. Soccer’s travel policy
 and are to be considered only under exceptional circumstances, such as when security risks or the absence
 of commercial flights make commercial travel imprudent or infeasible.
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 26 of 35 Page ID
                                 #:10405



  Procedure:

 I.       Individuals:
 Charter air travel for individuals requires the prior approval of the Sporting Director, Senior
 National Team General Manager, Chief Financial Officer, and the Chief Executive Officer. If a
 charter flight is approved, the Chief Financial Officer will track the additional amount of funds spent on a
 charter versus a business class commercial flight and report the difference to the Board of Directors or
 its designated committee on a quarterly basis. When charters are used to send a critical mass of
 overseas-based players immediately from the match location to a European hub, U.S. Soccer will obtain
 prior approval from each player’s club and invoice the club for the player’s pro-rata share of the cost.

 II.     Team Travel:
 Charters for Team travel do not require pre-approval.

 USWNT players may enforce the obligations of this policy according to the grievance and arbitration
 procedure set forth in their CBA.

 This Policy will be in effect for four years. U.S. Soccer may amend the Policy upon the consent of the
 exclusive collective bargaining representative for each Senior National Team and pursuant to the terms
 of any contractual obligations.

  Reporting:

 U.S. Soccer will provide the exclusive collective bargaining representative for the USWNT the information
 set forth in the Appendix within ten business days of the conclusion of each senior national team trip.
 U.S. Soccer may either complete the form in its entirety or provide the information in an alternative
 fashion (e.g., by providing press releases containing some or all of the required information), so long as
 all required information is provided by the reporting deadline.
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 27 of 35 Page ID
                                 #:10406




EXHIBIT 3 TO SETTLEMENT AGREEMENT

    REDACTED VERSION OF DOCUMENT

   PROPOSED TO BE FILED UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 28 of 35 Page ID
                                 #:10407




EXHIBIT 4 TO SETTLEMENT AGREEMENT
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 29 of 35 Page ID
                                 #:10408




                              Senior National Team Professional Support Policy

   Intent:

  U.S. Soccer seeks to provide equal resources to the two U.S. Senior National Teams (USWNT and
  USMNT) with respect to specialized professional support services, while maintaining needed flexibility
  to fill those positions with the specific types of support specialists best suited to the unique needs of
  each team and the unique environments that each team’s General Manager and Head Coach desires to
  maintain.

   Policy:

  As used in this Policy, the term “Professional Positions” refers to individuals employed as full-time or
  part-time employees of U.S. Soccer on behalf of one of the Senior National Teams to provide
  operational or technical support, as well as independent contractors operating under contract on
  behalf of one of the Senior National Teams to provide operational or technical support. The term
  excludes individuals engaged by U.S. Soccer on a fee-for-service arrangement in which U.S. Soccer
  pays the professionals for services provided at camps and matches and in which no contract is in
  place. Individuals operating under such a fee-for-service structure are referred to herein as “Service-
  Fee Professionals.”

  Each Senior National Team will seek to employ up to twenty-one (21) but not less than eighteen (18)
  Professional Positions to provide support services to the respective team (“Permissible Headcount
  Range”).

  All decisions regarding which type of service providers to fill the available Professional Positions, the
  skill sets needed, the minimum qualifications needed, and which candidates to hire for the Professional
  Positions, shall be at the discretion of U.S. Soccer, in consultation with each team’s Head Coach and in
  compliance with Collective Bargaining Agreement obligations. Determination of the employment
  status of each individual (i.e., full time, part time, or independent contractor) will be at U.S. Soccer’s
  discretion; however, in choosing between full-time or part-time, a Professional Position will be
  employed on a full-time basis, provided that, for legitimate operational and/or technical reasons, U.S.
  Soccer may hire an individual on a part-time basis within the Permissible Headcount Range. It is
  understood that a decision regarding part-time status shall not be made for the purpose of generating
  financial savings. U.S. Soccer will develop and maintain minimum qualifications required for each
  Professional Position that will be the same regardless of whether the Professional Position is to be hired
  for the USWNT or the USMNT. These qualifications will be included in any job listings for a Professional
  Position.

  In addition to the Permissible Headcount Range for Professional Positions, each Senior National Team
  may engage up to an additional eleven (11) service providers per day, excluding physicians, at a given
  camp or match as Service-Fee Professionals. Such determinations will be made at the discretion of U.S.
  Soccer. U.S. Soccer may add a modest number of additional Service-Fee Professionals for World Cup
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 30 of 35 Page ID
                                 #:10409


  matches only. U.S. Soccer will endeavor to draw from a consistent pool of Service-Fee Professionals
  when reasonably possible to provide consistency in support.

  With respect to physicians, the Chief Medical Officer (“CMO”) will provide medical support to both
  Senior National Teams. In addition to the CMO, each Senior National Team will seek to maintain a
  National Team Physician Team, comprised of a coordinating physician and a pool of two to five
  additional physicians (“Pool Physicians”). The coordinating physician will be included in each Senior
  National Team’s allotment of Professional Positions, but the Pool Physicians will not be considered as
  either Professional Positions or Service-Fee Professionals. One physician (either the coordinating
  physician or a Pool Physician) will be present for each day of training and each match. A second
  physician may be available in certain circumstances, such as for World Cup matches, to be determined
  by the CMO and the Senior National Team’s coordinating physician.

  Should a Senior National Team’s General Manager determine that it is in the best interests of his or
  her team to maintain fewer or more Professional Positions and/or Service-Fee Professionals than
  outlined in this Policy, such a determination must be approved by the Sporting Director and Chief
  Executive Officer. If the change is approved, then the General Manager for the other Senior National
  Team will be provided the opportunity to make the same adjustment for his or her team.

  If financial considerations require a reduction in Professional Positions below the Permissible Range,
  an equal reduction will be made to the Professional Positions supporting both Senior National Teams.

  Nothing in this policy affects individuals providing services for U.S. Soccer unrelated to the technical or
  operational needs of a Senior National Team, even if such services require travel to Senior National
  Teams camps or matches (e.g., U.S. Soccer employees attending a match to conduct fan surveys).

  USWNT players may enforce the obligations of this policy according to the grievance and arbitration
  procedure set forth in their CBA.

  This Policy will be in effect for four years. U.S. Soccer may amend the Policy upon the consent of the
  exclusive collective bargaining representative for each Senior National Team and pursuant to the
  terms of any contractual obligation.

   Reporting:

  U.S. Soccer will provide the exclusive collective bargaining representative for the USWNT the
  information set forth in the Appendix within ten business days of the conclusion of each senior national
  team trip. U.S. Soccer may either complete the form in its entirety or provide the information in an
  alternative fashion (e.g., by providing press releases containing some or all of the required
  information), so long as all required information is provided by the reporting deadline.
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 31 of 35 Page ID
                                 #:10410




EXHIBIT 5 TO SETTLEMENT AGREEMENT

    REDACTED VERSION OF DOCUMENT

   PROPOSED TO BE FILED UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 32 of 35 Page ID
                                 #:10411




                        SENIOR NATIONAL TEAM CAMP REPORT

  Camp dates:                                      FIFA WINDOW? Yes ☐ No ☐ Partially
                                                   ☐

  Training camp dates:
  Location (City, State [if US], Country):         Training Venue:

  Hotel Name:                                      Means of travel to venue / location:
  USSF wholly organized and paid for?              Team Charter ☐ Team Commercial Flight ☐
  Yes ☐ No ☐                                       Non-air travel ☐ Individual travel ☐


  Dates in Match #1 location:                      Opponent:
  Location (City, State [if US], Country):         Type (WC, friendly, etc.):
                                                   USSF controlled? Yes ☐ No ☐
  Venue:                                           Natural grass ☐ Grass Overlay ☐ Turf ☐
  Hotel Name:                                      Means of travel to location/ venue:
  USSF wholly organized and paid for?              Team Charter ☐ Team Commercial Flight ☐
  Yes ☐ No ☐                                       Non-air travel ☐ Individual travel ☐


  Dates in Match #2 location:                      Opponent:
  Location (City, State [if US], Country):         Type (WC, friendly, etc.):
                                                   USSF controlled? Yes ☐ No ☐
  Venue:                                           Natural grass ☐ Grass Overlay ☐ Turf ☐
  Hotel Name:                                      Means of travel to location / venue:
  USSF wholly organized and paid for?              Team Charter ☐ Team Commercial Flight ☐
  Yes ☐ No ☐                                       Non-air travel ☐ Individual travel ☐


  Dates in Match #3 location:                      Opponent:
  Location (City, State [if US], Country):         Type (WC, friendly, etc.):
                                                   USSF controlled? Yes ☐ No ☐
  Venue:                                           Natural grass ☐ Grass Overlay ☐ Turf ☐
  Hotel Name:                                      Means of travel to location / venue:
  USSF wholly organized and paid for?              Team Charter ☐ Team Commercial Flight ☐
  Yes ☐ No ☐                                       Non-air travel ☐ Individual travel ☐

 (add additional boxes if there are additional matches)
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 33 of 35 Page ID
                                 #:10412



                                   ROSTER

    1.
    2.
    3.
    4.
    5.
    6.
    7.
    8.
    9.
    10.
    11.
    12.
    13.
    14.
    15.
    16.
    17.
    18.
    19.
    20.
    21.
    22.
    23.
    24.
    25.
    26.
    27.
    28.
    29.
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 34 of 35 Page ID
                                 #:10413



                                USSF DELEGATION LIST

            NAME           TITLE/POSITION           EMPLOYMENT              DATES IN
                                                      STATUS *               CAMP
   1.
   2.
   3.
   4.
   5.
   6.
   7.
   8.
   9.
   10.
   11.
   12.
   13.
   14.
   15.
   16.
   17.
   18.
   19.
   20.
   21.
   22.
   23.
   24.
   25.
   26.
   27.
   28.
   29.
   30.

 * Employment status = 1. Full-time, shared across WNT and MNT; 2. Full-time with WNT or
 MNT; 3. Part-time; 4. Independent Contractor, or 5. Service-Fee.
Case 2:19-cv-01717-RGK-AGR Document 274-2 Filed 12/01/20 Page 35 of 35 Page ID
                                 #:10414



 If any hotel at which the USWNT stayed is not on the USWNT list of preferred hotels, provide
 an explanation for why the hotel was used:




 If the number of Professional Positions employed to support the USWNT is below 18, or the
 number of Professional Positions employed to support the USMNT is above 21, provide an
 explanation for why USSF employed that number of Professional Positions (note: individuals that
 provide operational or technical services for either the WNT or the MNT count as a Professional
 Position, even if he or she did not travel on this trip):




 For USMNT trips, if the number of Service-Fee positions exceeded 11, provide an explanation
 for why USSF used that number of Service-Fee positions:
